FILE COPY




   BRIAN QUINN
    Chief Justice
                                   Court of Appeals                               VIVIAN LONG
                                                                                      Clerk

JAMES T. CAMPBELL
      Justice
                                    Seventh District of Texas                   MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                  Potter County Courts Building                   P. O. Box 9540
                                                                                    79105-9540
                                   501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                     Amarillo, Texas 79101-2449                     (806) 342-2650

                                  www.txcourts.gov/7thcoa.aspx

                                        March 18, 2015

Jeffrey S. Ford                                  Julie Goen Panger
Assistant Criminal District Attorney             THE KIECHLER LAW FIRM PLLC
P.O. Box 10536                                   619 Broadway
Lubbock, TX 79408                                Lubbock, TX 79401
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-14-00389-CR, 07-14-00410-CR
          Trial Court Case Numbers: 2013-437,920, 2013-400,018

Style: Steven Regalado v. The State of Texas

Dear Counsel:

          State’s brief is filed Tuesday, March 17, 2015.

                                                            Very truly yours,
                                                            Vivian Long
                                                            VIVIAN LONG, CLERK